Case 19-41915-pwb   Doc 11    Filed 10/25/19 Entered 10/25/19 12:35:07   Desc
                                   Page 1 of 3
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

     IN RE: GREGORY TYSON CROMWELL,            {   CHAPTER 13
                                               {
                                               {
             DEBTOR(S)                         {   CASE NO. R19-41915-PWB
                                               {
                                               {   JUDGE BONAPFEL


                              OBJECTION TO CONFIRMATION


          COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
     Confirmation of the plan for the following reasons:

          1. The Debtor(s)' payments under the proposed plan are
     not current.

          2. The Debtor(s) has failed to provide the Trustee with a
     copy of the federal tax return or transcript of such return for
     the most recent tax year ending immediately before the
     commencement of the instant case and for which a federal income
     tax return was filed, in violation of 11 U.S.C. Section
     521(e)(2)(A)(i).

          3. The Debtor has not filed copies of all payment advices
     or other evidence of payments received within sixty (60) days
     before the date of the filing of the petition as required by 11
     U.S.C. §521(a)(1)(B)(iv) and Rule 1007(b)(1)(E) F.R. Bankr. P;
     specifically, the Debtor has not filed a statement regarding pay
     advices.

          4. Section 3.2 of the proposed Chapter 13 plan fails to
     make a selection.

          5. The Debtor(s) propose to pay for collateral which may
     be leased from Crockett Rentals through the proposed plan. The
     Trustee requests that Debtor(s) provide documentation which
     reflects that the loan is an installment contract rather than a
     lease.

          6. The Chapter 13 petition and schedules fail to disclose
     clothing, in violation of 11 U.S.C. Section 521.




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     maryidat@atlch13tt.com
Case 19-41915-pwb   Doc 11    Filed 10/25/19 Entered 10/25/19 12:35:07   Desc
                                   Page 2 of 3
          7. The Debtor(s)’ Statement of Financial Affairs is
     inaccurate and/or incomplete; the Trustee is unable to determine
     the feasibility of the proposed plan. 11 U.S.C. Section
     1325(a)(6); specifically, question 4 omits the Debtor’s non-
     filing spouse’s income.

          8. The payout of the claim(s) owed to PennyMac will
     extend beyond sixty (60) months, contrary to 11 U.S.C. Section
     1322(d).

           9. The Chapter 13 budget reflects a $1,458.00 per month
      food expense, an expense amount that may be excessive and
      unnecessary for the maintenance or support of the Debtor(s) in a
      composition Plan, in violation of 11 U.S.C. Section 1325(a)(3).

           10. Schedule A fails to correctly reference the fair
      market value on real estate which is the subject of this Chapter
      13 estate.

           11. The funding of post-petition mortgage payments has
      not been maintained in the above-styled Chapter 13 case;
      thereby, rendering the present budget and proposed Plan
      infeasible, 11 U.S.C. Section 1325(a)(6).

           WHEREFORE, the Trustee moves the Court to inquire into the
      above objections, deny Confirmation of this Debtor's (s') Plan
      and to dismiss the case; or, in the alternative, convert the
      case to one under Chapter 7.

           October 25, 2019




                                     __________/s/_____________
                                     Mary Ida Townson, Attorney
                                     Chapter 13 Trustee
                                     GA Bar No. 715063




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     maryidat@atlch13tt.com
Case 19-41915-pwb   Doc 11    Filed 10/25/19 Entered 10/25/19 12:35:07   Desc
                                   Page 3 of 3
     R19-41915-PWB
                              CERTIFICATE OF SERVICE

          This is to certify that on this day I caused a copy of the
     foregoing pleading to be served via United States First Class
     Mail, with adequate postage thereon, on the following parties at
     the address shown for each:

     DEBTOR(S):

     GREGORY TYSON CROMWELL
     3592 DEWS POND ROAD, SE
     CALHOUN, GA 30701-4411

     I further certify that I have on this day electronically filed
     the pleading using the Bankruptcy Court's Electronic Filing
     program, which sends a notice of this document and an
     accompanying link to this document to the following parties who
     have appeared in this case under the Bankruptcy Court's
     Electronic Case Filing program:

     SAEGER & ASSOCIATES, LLC

     This 25th day of October 2019




     __________/s/_____________
     Mary Ida Townson, Attorney
     Chapter 13 Trustee
     GA Bar No. 715063




     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, NE
     Suite 1600
     Atlanta, GA 30303
     (404) 525-1110
     maryidat@atlch13tt.com
